DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
Such claim limitation(s) is/are:
“registration unit” “difference image generation unit” “combining unit” “range specifying unit” “display controller” of independent claim 1 and corresponding claims 2-3 and 8-14 depending therefrom.
“registration unit” “difference image generation unit” “combining unit” “information adding unit” of independent claim 1 and corresponding claims 5-7 depending therefrom.
“display unit” of dependent claim 6 and claim 7 depending therefrom.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Notzli et al (US 2016/0331463) in view of Sauer et al (US 2020/0051257) and Casas (US 2016/0191887). 

With respect to Claims 1, 4, and 15-20: A medical image processing apparatus, comprising: [Notzli (para 0039, 0041, 0048) has disclosed a computer display and hence associated computer device having software and hardware for performing the computer aided (para 0072-0073, 0085) analysis of the 3D computer image models using the process disclosed by Notzli.]
[Notzli (para 0074-0076, 0082, 0083, 0085, 0088) has disclosed providing an reference 3D model (interpreted as first model – para 0076) and a related 3D computer model (interpreted as second model – para 0076) obtained by medical imaging.] and a second three-dimensional image, [Notzli (para 0075, 0077. 0079, 0087-0088, and 0118-0119) has disclosed registering the captured images used to construct the second 3D model with the reference model.]
each of which includes a plurality of tomographic images including the same subject and which have different imaging times; [Notzli (para 0074-0076, 0079) wherein the 3D reference model is generated prior (para 0083-0085 and 0086 “The 3D referenced computer model 20 is obtained as described above…..before surgery…..”) to the capture of post or pre operation medical image data used to construct a 3D model that is the 2nd 3D model of the present claim. Furthermore, the 3D reference model of Notzli can be generated using a pre or post operation set of image data (para 0083-0085).]
[Notzli (para 0078-0079 and 0118-0119) has disclosed comparing the superposed reference 3D model and captured 3D model (corresponding 1st and 2nd 3D models of Notzli). The comparing of Notzli does not include further details as to how the comparison process is performed between the two datasets. Notzli, does not further disclose the “difference image generation unit….” “combining unit…..” of the present set of claim limitations.]
a difference image generation unit that generates a difference image between the first three-dimensional image and the second three-dimensional image subjected to the registration processing; [Sauer (at least para 0058-0060) has disclosed capturing 3D image datasets of a same patient and region, such that the image data are temporally successive, and the differencing of said 3D image datasets to compare properties in each of said temporally successive image data sets. Additionally, the registration as part of the alignment process for comparison has been disclosed by Sauer (para 0060-0065).]
a combining unit that generates a composite image in which the difference image is superimposed on at least one of the first three-dimensional image or the second three-dimensional image; [Sauer (para 0066) has disclosed superimposing image data to facilitate the image comparison and analysis process (para 0003-0004, 0066, 0074-0075, 0080) of the captured image data.]
[The range of the corresponding difference image generated and compared and the 3D image models of Notzli are captured and registered along a common direction, wherein the set of images and difference image data therefrom are of a selected range corresponding to the identified set of segments in the spatial domain (para 0075 of Notzli). However, Notzli in view of Sauer do not further disclose generating “a range”, “first information”, or “second information” as required by the present set of claim limitations that follow.] a range specifying unit that specifies a generation range of the difference image in a direction, in which the tomographic images are arranged, in at least one of the first three-dimensional image or the second three-dimensional image based on a result of the registration; and [Casas (para 0013, 0058, 0095, 0107, 0119, 0126, 0132, 0134, 0140) has disclosed determining the set of coordinates of the 3D models of medical image data, the registration of a plurality 3D models, the overlaying/superimposing display of multiple models, and the simultaneous display of the 3D datasets with coordinate systems (para 0058) that are at least a first information of the range of the models, and a second information that is at least a coloration of the bounds of objects in the image data (para 0134).]
a display controller that displays the composite image on a display unit such that first information indicating a generation range of each of the tomographic images and second information indicating the generation range of the difference image in at least one of the first three-dimensional image or the second three-dimensional image are displayed in the composite image. [As per the above discussion of the presented claim limitations. Sauer (para 0003-0004, 0066, 0074-0075, 0080) and Casas (para 0013, 0058, 0095, 0107, and 0119) have each disclosed displaying the superimposed image data comprising a difference image data and one of the captured image data sets. Notzli has disclosed the selection of a generation range that is the range of the 3D image dataset captured and stored by the system, hence implicitly including the range of 3D image dataset of any subsequent difference image data since the generation range of spatial values is limited to range of spatial values of the image datasets used to generate said difference image.]
[Notzli in view of Sauer and Casas are analogous art of 3D model medical image registration and display to facilitate user analysis of medical image data. It would have been obvious to one ordinary skill in the art to alter the display of registered 3D medical image models of Notzli in view of Sauer with the display of additional information such as range and object marking by color of registered 3D models as disclosed by Casas. The motivation for combining would have been to provide useful information with regards to the visualized objects and their spatial relationship by displaying said information with the generated and displayed image data as disclosed by Casas. The motivation for combining would have been to enhance the utilized of the 3D image data by providing information of spatial and relevant objects in the image data as taught by Casas (para 0119, 0126, 0132, 0134, 0134, and 0143 – optical markers). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to at least try to combine teaching of Notzli in view of Sauer with Casas to achieve the above set of claimed limitations.]

With respect to Claim 2: The medical image processing apparatus according to claim 1, wherein
the first information is a bar indicating the generation range of each of the tomographic images, and  the second information is a mark indicating a position of a boundary between a generation range and a non-generation range of the difference image in the bar. [Casas (para 0013, 0058, 0095, 0107, 0119, 0126, 0132, 0134, 0140) has disclosed determining the set of coordinates of the 3D models of medical image data, the registration of a plurality 3D models, the overlaying/superimposing display of multiple models, and the simultaneous display of the 3D datasets with coordinate systems (para 0058) that are at least a first information of the range of the models, and a second information that is at least a coloration of the bounds of objects in the image data (para 0134). Furthermore, a marking that is at least the end of the range of spatial values is implicitly displayed and corresponds to a marking on the bar indicating the coordinates of Casas marking the end of generation of the displayed image data.]

With respect to Claims 3 and 7: The medical image processing apparatus according to claim 1, wherein
the display controller is able to perform switching between display and non-display of the second information. [Casas (para 0149) switching between the display properties of the display image data including the turning off of displayed information.]

With respect to Claim 5: The medical image processing apparatus according to claim 4, wherein
the difference generation information is a mark indicating that there has been use for generation of the difference image or there has been no use for generation of the difference image. [The display of the difference image is at least a graphical marcation on the displayed image data, wherein the display is implicitly an indication or marking that the difference image has been generated and displayed.]
	
With respect to Claim 6: The medical image processing apparatus according to claim 4, further comprising:
[As per the above discussion of the presented claim limitations. Sauer (para 0003-0004, 0066, 0074-0075, 0080) and Casas (para 0013, 0058, 0095, 0107, and 0119) have each disclosed displaying the superimposed image data comprising a difference image data and one of the captured image data sets.]

With respect to Claims 8-9: The medical image processing apparatus according to claim 1, wherein
the combining unit generates the composite image by converting the difference image into a color corresponding to a signal value of the difference image and superimposing the converted difference image on at least one of the first three-dimensional image or the second three-dimensional image. [As per the above discussion: [As per the above discussion of the presented claim limitations. Sauer (para 0003-0004, 0066, 0074-0075, 0080) and Casas (para 0013, 0058, 0095, 0107, and 0119) have each disclosed displaying the superimposed image data comprising a difference image data and one of the captured image data sets. Therefore, Notzli in view of Sauer and Casas have disclosed the overlaid/combined image data implicitly having intensity values associated therewith and a set of corresponding display values based on the properties of the display. Hence the limitations of the present claim have been disclosed by the prior art. Furthermore, (para 0013 of Casas) has evidenced the change and selection of color and other values for display of the image data disclosed by the combined teachings.]

With respect to Claims 10-11: The medical image processing apparatus according to claim 8, wherein
the combining unit converts the difference image into a color corresponding to a signal value of the difference image with reference to a look-up table in which a relationship between a signal value of the difference image and a color is defined. [A LUT used to set the values of the displayed image data (para 0075).]

the structure is a bone. [Notzli, Fig 1-3.] 

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Notzli et al (US 2016/0331463) in view of Sauer et al (US 2020/0051257) as applied to at least claims 1 and 12, in view of Ichinose (US 2019/0236783).

	With respect to Claim 13: The medical image processing apparatus according to claim 12, wherein [Notzli (Fig 1-3) has disclosed the use of the imaging and comparison process on images of structural anatomy such as bones. Notzli and Sauer have not further disclosed that the particular type of bone structure is a vertebra as required by the following claim limitation.]
the structure is a vertebra. [Ichinose (para 0009, 0011-0012, 0198) has disclosed a medical 3D CT imaging device and comparative analysis method of temporally successive image datasets, wherein the bone type structure being analyzed and utilized for registration include vertebra type bone structure (para 0198).]
[Ichinose and Notzli in view of Sauer are analogous art of comparative medical image analysis including structures such as bones. It would have been obvious to one of ordinary skill in the art to capture bone type structures using known medical imaging techniques including vertebra bone structure image capture as disclosed by Ichinose and to utilize the captured image data of the vertebrae in a known process for bone structure medical image analysis as disclosed by Notzli in view of Sauer. The motivation for combining would have been to use a known medical image analysis method of bone structure as disclosed by Notzli in view of Sauer in a known manner on a known type of bone structure medical image data as disclosed by Ichinose to achieve the reasonably expected result of comparing vertebra bone structures as disclosed by Notzli in view of Sauer. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to at least try to combine the teachings of Notzli in view of Sauer with the teachings of Ichinose to achieve the present set of claim limitations.]

With respect to Claim 14: The medical image processing apparatus according to claim 13, wherein
each of the first three-dimensional image and the second three-dimensional image includes a plurality of tomographic images of an axial cross section. [Ichinose, Fig 10-13, wherein the cross sections are along the axis of the spine.]


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Crawford et al (US 2018/0296283) has disclosed a method of co-registering and displaying 3D image models of anatomical objects, wherein said models are obtained from different modalities such as CT or MRI type acquisition modalities (para 0005, 0141, 0150).
Guetter et al (US 2006/0093209) has disclosed a method of co-registering and aligning 3D image models from a plurality of 3D datasets obtained from plurality of 3D imaging modalities.
Ma et al (US 2014/0044325) has disclosed a method of co-registering and overlaying the display of 3D image models having different coordinate and/or imaging properties.
O’Connor et al (US 2019/0213743) has disclosed co-registering a temporally subsequent 2D or 3D image data set with a corresponding reference/prior 2D or 3D image data set to determine differences between the corresponding datasets. The process further including the 
Pfister (US 2017/0258430) has disclosed a method of acquiring a three-dimensional image dataset comprising of blood vessels and bone type subjects, segments the acquired image dataset into two three-dimensional models comprising into corresponding distinct datasets of a 3D bone model and a 3D vessel model (para 0028-0029, Fig 1 steps S1-S3). Pfister further discloses the registration of later captured 2D X-Ray contrast images of the blood vessels to the 3D bone model set.
Fathi et al (US 2018/0053347) (para 0047 and 0156) has disclosed methods of displaying and co-registering 3D models.
Madabhushi (US 2016/0196647) has disclosed a method of quantifying the differences between acquired 3D volume of image data of a patient with a statistical mean 3D volume of image data. Madabhushi further discloses the display of the image data and the quantified differences (abstract, para 0015, 0029, 0050-0051, and 0066-0067).
Michael et al (US 2016/0379351) has disclosed a method of 3D model industrial inspection, wherein a 3D model of a target object is registered and compared to a 3D reference model of said object. The comparison being a determination of pixel differences between said models (abstract, para 0009-0015).


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J BLOOM whose telephone number is (571)272-9321.  The examiner can normally be reached on 9:30AM - 6:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on (571) 272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN J BLOOM/Examiner, Art Unit 2666                                                                                                                                                                                                        





	/KIM Y VU/               Supervisory Patent Examiner, Art Unit 2666